 



Exhibit 10.04
Award No. 00046130

INTUIT INC. 2002 EQUITY INCENTIVE PLAN
STOCK BONUS AGREEMENT

RESTRICTED STOCK UNITS

Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a Stock
Bonus Award (“Award”) pursuant to the Company’s 2002 Equity Incentive Plan (the
“Plan”), for the number of shares of the Company’s Common Stock, $0.01 par value
per share (“Common Stock”) set forth below. This Award is subject to all of the
terms and conditions of the Plan, which is incorporated into this Agreement by
reference. All capitalized terms in this Stock Bonus Agreement (“Agreement”)
that are not defined in this Agreement have the meanings given to them in the
Plan.

             

  Name of Participant:   Stephen M. Bennett  

  Employee ID:          

  Address:          
 
           

  Number of Shares:   25,000    

  Date of Grant:   July 31, 2004  

  Vesting Date:   July 31, 2007

Vesting Schedule: You will vest as to all of the shares on the Vesting Date set
forth above, provided you are continuously employed by the Company through that
date.

In the event of your Termination prior to the Vesting Date for any reason,
including but not limited to your resignation or termination by the Company, you
will immediately stop vesting in this Award and this Award will terminate as to
all shares.

Issuance of Shares under this Award: The Company will only issue you shares
under this Award in which you have vested (“Vested Shares”) in accordance with
the Vesting Schedule provisions set forth above. The Company will issue you the
Vested Shares of the Company’s Common Stock on the Vesting Date; provided,
however, that you may make a one-time election until July 31, 2005 (or, such
earlier date, if so required by a change in the tax law after the Date of Grant)
to have the Company issue you the Vested Shares on date following the Vesting
Date, such as the first business day of the fiscal year following the fiscal
year in which you cease to be both Chief Executive Officer of the Company and a
“covered employee”, as defined in Section 162(m)(3) of the Code. This one-time
election must be made in a form and at a time acceptable to the Company.

Withholding Taxes at Vesting: Under payroll withholding tax provisions in effect
on the Date of Grant, the vesting of shares under this Award gives rise to a
FICA and Medicare withholding obligation on the part of the Company calculated
with reference to an amount equal to the Fair Market Value of the shares on the
date the shares become Vested Shares. You agree that you will remit cash to the
Company (through payroll deduction or otherwise) in an amount sufficient to
satisfy any withholding obligation of the Company resulting from the vesting of
the shares under this Award. Fair Market Value of the shares shall be determined
in accordance with Section 23(m) of the Plan on the date that the amount of tax
to be withheld is to be determined.

Withholding Taxes at Issuance of Vested Shares: Under federal and state income
and payroll withholding tax provisions in effect on the Date of Grant, the
issuance of Vested Shares under this Award gives rise to a federal and state
income and employment tax withholding obligation on the part of the Company
calculated with reference to an amount equal to the Fair Market Value of the
Vested Shares on the date the shares are issued to you by the Company. The
Company will withhold from the Vested Shares issued to you a number of whole
shares having a Fair Market Value equal to the minimum amount to be withheld to
satisfy any tax withholding obligation of the Company resulting from the
issuance of the Vested Shares and will transmit the equivalent cash amount to
the applicable taxing authorities. Fair Market Value of the shares shall be
determined in accordance with Section 23(m) of the Plan on the date that the
amount of tax to be withheld is to be determined.

 



--------------------------------------------------------------------------------



 



Stockholder Rights: You will have no rights as a stockholder until the Vested
Shares are issued to you. After Vested Shares are issued to you, you will have
all the rights of a stockholder with respect to the shares. Notwithstanding the
foregoing, in the event the Company declares dividends for which the record date
occurs after the Date of Grant and prior to the date Vested Shares are issued to
you, the Company will issue you consideration in an amount the Company
determines is equivalent to such declared dividends at the time the Vested
Shares are issued to you.

This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement shall be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of Awards described in Section 11 of the Plan, this Agreement shall be
binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered to the Company or to you
at its or your respective addresses set forth in this Agreement, or at such
other address designated in writing by either of the parties to the other.

The Company has signed this Award Agreement effective as the Date of Grant.

            INTUIT INC.
2632 Marine Way
Mountain View, California 94043
      By:   /s/ Robert B. Henske, Chief Financial Officer         Robert B.
Henske, Chief Financial Officer             

PARTICIPANT’S ACCEPTANCE

I accept this Agreement effective as of the Date of Grant and agree to the terms
and conditions in this Agreement and the Plan. I acknowledge that I have
received a copy of the Plan, and I understand and agree that this Agreement is
not meant to interpret, extend, or change the Plan in any way, or to represent
the full terms of the Plan. If there is any discrepancy, conflict or omission
between this Agreement and the provisions of the Plan as interpreted by the
Company, the provisions of the Plan shall apply.

Signed: /s/ STEPHEN M. BENNETT

 